[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 96-2194

                       LUIS A. TORRES,

                    Plaintiff, Appellant,

                             v.

          NATIONAL STARCH & CHEMICAL CORP., ET AL.,

                   Defendants, Appellees.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                                        

                           Before

          Boudin, Stahl and Lynch, Circuit Judges.
                                        

Luis R. Torres on brief pro se.
Juan                  Carlos                         Morales                                 Ducret and  Reichard                                                      &                                                        Escalera on brief for
appellee Mallinckrodt Chemical, Inc.
Don M. Kennedy                         ,                            Brooks R. Brown                                          ,                                             Goodwin, Procter & Hoar                                                                  ,                                                                     Manuel A.
Guzman, Rosa                      Maria                            Cruz, and  McConnell                                                 Valdes on brief for appellee
Fisher Scientific Company.
Enrique Peral and Munoz                                     Boneta                                            Gonzalez Arbona                                                            Benitez &                                                                      Peral on
brief for appellee Baxter Healthcare Corp.
Ricardo                     R. Rodriguez-Padilla, Orlando                                                   Duran-Medero and Ricardo                                                                            L.
Rodriguez-Padilla                          Law                              Offices on brief for appellee JT Baker Chemical
Company.

                                        

                     SEPTEMBER 25, 1997
                                        

          Per Curiam                               . We have carefully reviewed the district

court record and the parties' briefs and affirm the judgment of

the district court for essentially the reasons set out in its

Opinions and Orders, dated March 23, 1995 and July 9, 1996.

          In relation to the court's grant of summary judgment

for JT Baker Chemical Co., appellant only argues that he never

received notice of Baker's motion; he does not claim that he

failed to receive a copy of the district court's opinion

granting summary judgment. By not presenting the question of

notice to the district court in the first instance, appellant

has forfeited appellate review of the issue.  See Johnston v.

Holiday                     Inns,                           Inc., 595 F.2d 890, 894 (1st Cir. 1979). We

therefore do not address the merits of the Opinion and Order,

dated August 22, 1995.

          Affirmed.  See Local Rule 27.1.

                             -2-